Exhibit 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
          This is an amendment to the agreement between National Investment
Services, Inc. (“Company”) and Robert J. Siefert (“Executive) dated March 31,
2008 (the Original Agreement”). Unless otherwise set forth in this agreement,
the Original Agreement shall remain fully effective, and terms defined in the
Original Agreement will have the same meaning in this Amendment.
          1. Effective January 1, 2010, Executive will perform a reduced
workload and will continue as President and Chief Investment Officer of the
Company until the Company’s Board requests him to resign one or both of such
positions and to assume the position of Managing Director or another
commensurate position. Executive will be permitted to perform part-time work for
others, provided the work is approved by the Board in advance. So long as the
work does not interfere with Executive’s performance of duties hereunder and is
not injurious to the Company or its affiliates, the Board’s consent will not be
unreasonably withheld.
          2. The Term of Executive’s employment will extend until June 30, 2013
and will expire on that date unless further extended by the parties hereto. In
the event of Executive’s termination prior to that date in accordance with
section 5.2 of the Original Agreement, Executive shall be entitled to the
balance of the Base Salary that would have been paid to Executive through the
end of the Term — June 30, 2013.
          3. Executive’s Base Salary shall be $150,000 per year commencing
January 1, 2010, and shall be $50,000 for the six month period ending June 30,
2013. Executive will also be eligible for the Company’s standard marketing
compensation, provided any prospects are approved in advance. Marketing
compensation will be payable for a period of three years following commencement
as to a given piece of business, in the event Executive’s employment continues
through June 30, 2013, and less than three years’ compensation has been paid at
that time.
          4. Section 6.4 of the Original Agreement shall apply upon Executive’s
termination of employment for the period following such termination through
April 1, 2013. If Executive’s employment terminates prior to that date, the
following provisions will apply after April 1, 2013 and for any termination on
or after April 1, 2013, section 6.4 of the Original Agreement will not apply and
the following provisions will apply.
          A. Nonsolicitation of Clients and Prospects. Executive acknowledges
that Executive will, during the course of Executive’s employment with the
Company, obtain or acquire knowledge of Proprietary Information, which knowledge
may, in the event Executive were to become employed by or associated with a
Competing Business, provide invaluable benefits to such Competing Business and
may cause irreparable harm to the Company. To protect this and other legitimate
business interests of the Company, Executive agrees that during the Term and for
a period of 18 months following the expiration or termination of the Term,
Executive shall not directly or indirectly:
               1. solicit or invest in, own, manage, operate, finance, control
or participate in the ownership, management, operations, financing or control
of, render services or advice to, or

 



--------------------------------------------------------------------------------



 



otherwise assist any person or entity (except the Company or any Subsidiary) who
or which solicits for a Competing Business the business of any person or entity
who or which is a Client (or any successor thereto) or a prospective customer or
client of the Company or any Subsidiary or to which the Company or any
Subsidiary have made Substantial Sales Efforts in the 18 month period prior to
the expiration or termination of the Term; provided, however, that the foregoing
shall not prohibit Executive from purchasing or otherwise acquiring, and
holding, any class of securities of any enterprise (as a passive investment and
without otherwise participating in the activities of such enterprise) if such
securities are listed on any national securities exchange or have been
registered under Section 12(g) of the Securities Exchange Act and represent less
than five percent (5%) in value of the outstanding securities of such
enterprise; or
               2. otherwise induce or attempt to induce (or assist any other
person or entity in inducing) any Client to cease doing business with the
Company (or any Subsidiary), or in any way interfere with the relationship
between any Client and the Company or any Subsidiary.
               For purposes hereof:
               (a)“Substantial Sales Efforts” means marketing or sales
activities undertaken on behalf of the Company or any Subsidiary in an effort to
secure foreseeable business opportunities with a prospective customer, provided
that such efforts (1) enjoy a reasonable prospect of success and (2) include
either (A) multiple in person, written or email communications or (B) the
preparation of a quotation or proposal made in connection with an on site visit.
               (b)“Competing Business” means any business, enterprise,
employment, or investment management or advisory service (whether as
sub-adviser, adviser or otherwise) that competes in any Designated Field with
the Company or any Subsidiary (or any successor thereto) in their business of
providing asset management, investment advisory and related services.
               (c)“Designated Field” means the provision of discretionary,
non-discretionary or other portfolio management or investment advisory services
(whether as adviser, subadviser, or otherwise, and whether in the form of model
portfolios, discretionary management or otherwise) with respect to any account,
fund, pooled investment vehicle or other product or service (whether registered
or exempt from registration under the Investment Company Act of 1940, as
amended).
               (d)“Subsidiary” means any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such entity, whether through
owners of voting securities, by contract or otherwise.
               (e)“Client” means each of the investment advisory, advisory or
subadvisory clients (including, without limitation, SMA Account clients and the
ERISA clients) of the Company and Subsidiaries. Without limiting the foregoing,
“Client” shall also include wrap program sponsors and any other person or entity
considered to be a “client” of

2



--------------------------------------------------------------------------------



 



the Company or any Subsidiary as that term is defined in the Investment Advisors
Act of 1940, as amended.
          B. Nonsolicitation of Employees. Executive agrees that during the Term
and for a period of 18 months following the expiration or termination of the
Term, Executive shall not solicit, hire, employ or otherwise engage (or assist
any other person or entity in soliciting, hiring, employing or otherwise
engaging) as an employee, independent contractor, consultant or otherwise, any
employee of the Company or any Subsidiary, or induce or assist any other person
or entity in inducing any employee of the Company or any Subsidiary to terminate
his/her employment with, or otherwise cease his/her relationship with the
Company or any Subsidiary; provided, however, that such obligation shall not
prohibit advertisements of a general nature which are not targeted to the
Company’s or Subsidiary’s employees.
          C. Permitted Activities. Notwithstanding anything to the contrary set
forth in Sections 4.A and 4.B, in no event shall Executive be deemed to be
restricted from (a) providing investment advisory services to individual members
of Executive’s immediate family (including trusts of which they are the sole
beneficiaries) for which no advisory fee is paid; (b) acting as trustee for
trusts, and providing investment advisory services to not-for-profit clients for
which no advisory fee is paid; (c) taking on charitable and non-profit endeavors
and teaching positions and writing and publishing books and/or journal articles;
and (d) attending conferences and participating in panel discussions on
investment advisory services.
5. Notices shall be sent as follows:
If to Executive, to the last address for the Executive on the books and records
of the Company:
If to the Company, to:
National Investment Services, Inc.
777 East Wisconsin Avenue, Suite 2350
Milwaukee, WI 53202
Attention: Chief Executive Officer
Facsimile: (414) 765-1999
     IN WITNESS WHEREOF, this Agreement has been duly executed as of the 11th
day of November, 2009.

            National Investment Services, Inc.
      By:   /s/ Robert Kelly         Its:CEO                Executive:
      /s/ Robert Siefert       Name:   Robert J. Siefert           

3